



COURT OF APPEAL FOR ONTARIO

CITATION:
Valenti v. The
    Equitable Trust Company, 2012 ONCA 93

DATE: 20120209

DOCKET: C54272

Doherty, Laskin and Epstein JJ.A.

BETWEEN

Marco Valenti

Plaintiff (Appellant)

and

The Equitable Trust Company

Defendant (Respondent)

Michael S. Herbert, for the appellant

J. Stephen Cavanagh, for the respondent

Heard: February 7, 2012

On appeal from the order of Justice Paul Kane of the Superior
    Court of Justice, dated August 11, 2011.

APPEAL BOOK ENDORSEMENT

[1]

This appeal must be allowed.  The plaintiff has pleaded the elements of
    a cause of action in inducing breach of contract.  Whether Equitable has a
    defence based on an implied term or justification is not a matter that can be
    resolved on a rule 21 motion.

[2]

The plaintiff has also pleaded a cause of action in intentional
    interference with economic relations.  The unlawful means element of the cause
    of action is perhaps not pleaded with the particularity necessary, but it is
    open to the plaintiff to seek leave to amend.

[3]

The appeal is allowed, the order of Kane J. is set aside, and in its
    place there will be an order dismissing the defendants rule 21 motion.  The
    plaintiff is entitled to its costs of the appeal and the motion in the amounts
    of $10,000 and $4,000 respectively, inclusive of disbursements and applicable
    taxes.


